   Case: 3:20-cv-50358 Document #: 25 Filed: 12/22/20 Page 1 of 1 PageID #:148




           IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF ILLINOIS
                        WESTERN DIVISION

Furst-McNess Company                  )
           Plaintiff,                 )            Case No: 3:20 CV 50358
                                      )
            v.                        )
                                      )            Judge: Iain D. Johnston
Kansas-Smith Farms, LLC,              )
             Defendant.               )


                                     ORDER

       On 12/7/2020 Magistrate Judge Jensen held a hearing on the Plaintiff’s
motion for a default judgment, which had been served on the defendant, but the
defendant did not appear at the hearing. Based on proper service of the defendant,
the entry of default, service of the default judgment motion, and the defendant’s
failure to appear to oppose the motion, Judge Jensen entered a Report and
Recommendation that the motion for a default judgment be granted and that
damages be awarded in the total amount of $619,859.28 consisting of $614,294.04 in
unpaid invoices and late fees, and $5,565.24 in attorneys’ fees and costs. [24] The
defendant had until 12/21/2020 to object, but never did. In the absence of any
objection, and having reviewed the Report and Recommendation, the Court accepts
the recommendation and grants the motion for a default judgment [14]. Damages
are awarded in the total amount of $619,859.28. Judgment shall enter. Civil case
terminated.


Date: 12/22/2020                                   /s/ Iain D. Johnston
                                                   U.S. District Judge
